Citation Nr: 0621050	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-38 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine 
condition.

2.  Entitlement to service connection for upper back 
condition.

3.  Entitlement to service connection for left shoulder 
condition.

4.  Entitlement to service connection for low back condition.

5.  Entitlement to service connection for neuralgia of the 
left leg.

6.  Entitlement to service connection for meralgia 
paresthetica of the right leg.

7.  Entitlement to service connection for left knee strain.

8.  Entitlement to service connection for left ankle strain.



Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The veteran claims that he currently suffers from conditions 
of the cervical spine, upper back, left shoulder, low back, 
left leg, right leg, left knee and left ankle and that these 
conditions were incurred in service as evidenced by his 
service medical records.  A review of his service medical 
records reflects that the veteran in June 1973 complained of 
an eight-month history of mid-scapular pain.  Thoracic spine 
X-rays were negative.  In May 1975 complained of neck and 
right shoulder pain after a motor vehicle accident.  X-ray's 
of the cervical spine were negative.  The diagnosis was neck 
strain.  In June 1975, the veteran complained of left 
trapezius, and left shoulder pain.  A mild scoliosis and 
atrophy of the middle trapezius muscle was found.  Left 
Achilles tendonitis was also diagnosed in June 1975.  In 
September 1975, the veteran complained of left scapular pain.  
An X-ray series of the left shoulder was negative for 
fracture.  In October 1975, the veteran complained of low 
back pain.  The diagnosis was constipation and possible 
urinary infection.  In April 1977, the veteran complained of 
left leg numbness of two months duration.  A lumbar X-ray 
series found no significant abnormalities.  In April and May 
1977, the veteran complained of left ankle pain after 
twisting his left foot.  The diagnosis was questionable nerve 
compression.  In July 1977, the veteran complained of low 
back pain.  In October 1977, the veteran complained of right 
leg numbness.  The diagnosis was meralgia paresthetica of the 
right leg.  In July 1980, the veteran sustained a left ankle 
sprain.  Left ankle X-rays found a calcification of the 
lateral ligamentous complex and a "chip fracture, most 
likely old."  In August 1980, the left ankle sprain was 
noted to have been healed.  In January 1985, the veteran 
complained of left knee pain of one-month duration.  X-rays 
were normal.  The diagnosis was chondromalacia.  Discharge 
examination in November 1985 was normal.  

In June 1987, the veteran sustained an acute hip and back 
sprain in a work-related injury.  In August 2001, the 
veteran's agent requested an examination to determine the 
veteran's current condition.  The veteran has not been 
afforded an examination to determine the presence of a 
current disability and, if such is present, that reconciles 
the matter of etiology.  The claims are remanded to obtain 
such examination(s).  

In addition, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish the effective date for the disabilities on appeal.  
As these questions are involved in the present appeal, this 
issue must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if an increased rating is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter with respect to 
the eight service connection claims on 
appeal that complies with the notification 
and duty to assist requirements of the 
VCAA.  The letter should include notice of 
the type of information necessary to 
substantiate a claim for service 
connection, and an increased rating and an 
effective date-in the event that a claim 
of service connection is granted.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should schedule the veteran for 
an appropriate VA examination to assess 
the nature, time of onset, and etiology of 
any current conditions of the cervical 
spine, upper back, left shoulder, low 
back, left leg, right leg, left knee and 
left ankle, he may now have.  The claims 
folder, as well as a copy of this remand, 
must be made available to the examiner for 
a review of the veteran's pertinent 
medical history, and the examiner is asked 
to confirm that he or she has reviewed the 
claims folder.  The examiner should list 
all of the veteran's current diagnoses 
relating to the cervical spine, upper 
back, left shoulder, low back, left leg, 
right leg, left knee and left ankle.  An 
opinion should be rendered as to whether 
it is at least as likely as not that any 
diagnosed condition is related to the 
complaints and findings in his service 
medical records, as opposed to postservice 
events (i.e. work related injuries).  If 
no opinion concerning this can be 
rendered, explain why this is not 
possible.

3.  The RO should readjudicate the 
veteran's claims for entitlement to 
service connection for conditions of the 
cervical spine, upper back, left shoulder, 
low back, left leg, right leg, left knee 
and left ankle.  If the action taken is 
adverse to the veteran, he and his agent 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the Board, 
if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


